11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
                                                         
Danny J. Hawk and Mitchell R. Henson
Appellants
Vs.                   No. 11-02-00097-CV B Appeal from Dallas County
E.K. Arledge, Inc.;
Cynthia Diane Arledge Robertson;
and Founders
National BankBSkillman
 
Appellees
 
                                                           On
Motion for Rehearing
In our original opinion, we held that the
trial court erred in awarding attorney=s fees to appellees.  In their
motion for rehearing, appellants claim that, if the attorney=s fees are not recoverable by E.K. Arledge,
Inc., then neither are the expenses awarded to it.  The trial court segregated the awards in its order.  We note that, while it could be said that
the complaint which appellants make regarding expenses is made for the first
time on motion for rehearing, we believe that the argument regarding expenses
is a question which is fairly included in the original issue and, therefore, is
not waived.  See TEX.R.APP.P.
38.1(e).  Furthermore, just as the
attorney=s fees were not allowable for the reasons
stated in our original opinion, neither are the expenses awarded by the trial
court to Arledge.
We have considered all of appellants= remaining arguments on motion for rehearing,
and they are overruled. 
The motion for rehearing is granted in part
and overruled in part.
Our opinion and judgment are amended to omit
the $14,316.93 award of expenses to Arledge.
 
May 1, 2003                                                                            JIM
R. WRIGHT
Panel consists
of: Arnot, C.J., and                                             JUSTICE
Wright, J., and McCall, J.